 1

 2

 3                               UNITED STATES DISTRICT COURT
 4                                        DISTRICT OF NEVADA
 5                                                  ***
 6    CATHY WOODS,                                         Case No. 3:16-cv-00494-MMD-CWH
 7                           Plaintiff,
                                                           ORDER
 8           v.
 9    CITY OF RENO, et al.,
10                           Defendants.
11

12           Presently before the court is defendants Clarence A. “Jackie” Lewis and Donald W.

13   Ashley’s Motion for Extension of Time to File Motion to Extend Discovery Deadline (ECF No.

14   171), filed on March 22, 2019. The motion is unopposed.

15           Also before the court is Lewis and Ashley’s Motion to Extend Discovery Deadline (ECF

16   No. 172), filed on March 29, 2019. Defendants City of Reno and Lawrence Dennison filed a

17   joinder (ECF No. 173) to the motion on April 1, 2019. Defendant Calvin R.X. Dunlap filed a

18   joinder (ECF No. 174) to the motion on April 2, 2019. Plaintiff Cathy Woods filed a response

19   (ECF No. 175) on April 3, 2019. Lewis and Ashley filed a reply (ECF No. 178) on April 10,

20   2019.

21           Lewis and Ashley request a 45-day extension of all remaining discovery deadlines. The

22   court has read and considered the parties’ arguments finds that there is good cause for this

23   extension of time under Local Rule 26-4. First, the parties’ recent dispute regarding the location

24   of Woods’ deposition resulted in a two-month delay of that deposition. Consequently, Woods’

25   deposition was scheduled for April 8-9, 2019, leaving defendants only one week to conduct

26   follow-up discovery before the current discovery deadline of April 15, 2019. Second, on March

27   22, 2019, the court granted Woods’ motion to file a third amended complaint, which reinstates a

28   conspiracy claim. Defendants represent to the court that they need additional time to evaluate
 1   what discovery may be necessary given this recent development. Third, Lewis and Ashley’s

 2   attorney suffered a serious medical issue on December 3, 2018, resulting in various complications

 3   that left him unable to work until March 16, 2019. Given the seriousness of the reasons for the

 4   requested extension and the modest delay that will be occasioned to the case, the court would

 5   have expected the experienced and professional counsel on this case to resolve this issue without

 6   court intervention. Accordingly, the court will grant the motion.

 7          IT IS THEREFORE ORDERED that is defendants Clarence A. “Jackie” Lewis and

 8   Donald W. Ashley’s Motion for Extension of Time to File Motion to Extend Discovery Deadline

 9   (ECF No. 171) is GRANTED nunc pro tunc March 22, 2019.

10          IT IS FURTHER ORDERED that Lewis and Ashley’s Motion to Extend Discovery

11   Deadline (ECF No. 172) is GRANTED.

12          IT IS FURTHER ORDERED that by April 19, 2019, the parties must meet and confer and

13   file an updated discovery plan and scheduling order in accordance with this order for the court’s

14   consideration.

15

16          DATED: April 12, 2019

17

18

19                                                       C.W. HOFFMAN, JR.
                                                         UNITED STATES MAGISTRATE JUDGE
20

21

22

23

24

25

26

27

28


                                                Page 2 of 2
